Title: From Benjamin Franklin to von Blome, 12 January 1784
From: Franklin, Benjamin
To: Blome, Baron Otto von


          
            At Passy, this 12th of January, 1784.—
          
          The Underwritten Minister Plenipotentiary from the United States of America to the Court of France, acknowledges the Receipt of the official Representation sent to him the 21st of

November by his Excellency the Baron de Blome, Envoy Extraordinary from his Danish Majesty at the same Court, respecting the Capture of a Vessel called the Providence, by the American Privateer Hendrick, together with the original Papers accompanying the said Representation; Having perused the said Papers, he returns them as desired; and he has forwarded the Representation to his Sovereign the Congress, who he doubts not will in Respect to his Danish Majesty take the same into immediate Consideration, and do therein what shall be just & right. In the mean time an Extract of a Letter from the American Secretary for Foreign Affairs, respecting the same Capture, & the Discharge of the Ship, is herewith communicated to his Excellency, who will therein find express’d the Disposition prevalent in the Government of America to maintain a good Understanding with the Court of Denmark.
          
            B Franklin
          
        